Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.997 Filed 03/29/21 Page 1 of 30




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

KATHRYN LYNN SPOONER,

      Plaintiff,                                 Case No. 19-cv-13379
                                                 Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

ORDER (1) OVERRULING PLAINTIFF’S OBJECTIONS (ECF No. 24) TO
          REPORT AND RECOMMENDATION (ECF No. 23);
(2) GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
     (ECF No. 21); AND (3) DENYING PLAINTIFF’S MOTION FOR
                 SUMMARY JUDGMENT (ECF No. 19)

      In this action, Plaintiff Kathryn Lynn Spooner challenges the denial of her

applications for supplemental security income and disability insurance benefits

under the Social Security Act. (See Compl., ECF No. 1.) Both Spooner and

Defendant Commissioner of Social Security filed motions for summary judgment.

(See Mots., ECF Nos. 19, 21.) The assigned Magistrate Judge then issued a Report

and Recommendation in which he recommended that the Court deny Spooner’s

motion and grant the Commissioner’s motion (the “R&R”). (See R&R, ECF No. 23).

      Spooner has now filed timely objections to the R&R. (See Objections, ECF

No. 24.) Spooner raises 15 different objections. Some of the objections are


                                       1
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.998 Filed 03/29/21 Page 2 of 30




generalized attacks on the R&R. Others take issue with the citation format used by

the Magistrate Judge. And other objections argue that the Magistrate Judge and the

assigned Administrative Law Judge wrongly ignored or and/or discounted certain

evidence. The Court has reviewed each of the objections and concludes that none

entitle Spooner to relief. Therefore, for the reasons explained below, the Court

OVERRULES Spooner’s objections, DENIES her motion for summary judgment,

and GRANTS the Commissioner’s motion.

                                         I

                                        A

      On July 14, 2016, Spooner applied for disability insurance benefits and

supplemental security income under the Social Security Act. (See ECF No. 12-5,

PageID.231-238.) Spooner said that she was disabled and entitled to benefits due to

post-traumatic stress disorder, manic depression, attention deficit hyperactivity

disorder, and anxiety. (See ECF No. 12-6, PageID.271.) Spooner also said that she

suffered from chronic back pain. (See ECF No. 12-3, PageID.125.) The Social

Security Administration denied her applications on August 24, 2016. (See id.,

PageID.118-147.)

      After the Social Security Administration denied Spooner’s applications, she

sought a hearing on that decision before an Administrative Law Judge (the “ALJ”).




                                        2
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.999 Filed 03/29/21 Page 3 of 30




Spooner testified at that hearing. (See ALJ Hr’g Tr., ECF No. 12-2, PageID.83-116.)

Relevant here, Spooner testified that:

          She attends group therapy two hours a week for her borderline

             personality disorder and attends private counselling once a week. (See

             id., PageID.100.);

          She suffers from “really extreme depression … [a]t least twice a week.”

             (Id., PageID.101.);

          She has “suicidal thoughts regularly” – that she addresses in group

             therapy – and frequent “crying spells.” (Id., PageID.106-107.);

          She has “[i]ntolerable back pain” that “limit[s] what [she] can do.” (Id.;

             PageID.102); and

          Her back pain “intensif[ied]” after a March 2017 car accident, and her

             neurosurgeon recommended that she have back surgery. (Id.,

             PageID.104.)

      In addition to testifying at the hearing, Spooner also presented medical records

and assessments from her treating physicians to the ALJ. Relevant to her objections,

Spooner presented records from her treating psychiatrist, Dr. Harold Lenhart and her

therapist, Melissa Escoffre. Of particular note, Spooner presented a May 17, 2017,

letter from Dr. Lenhart in which Dr. Lenhart wrote:



                                          3
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1000 Filed 03/29/21 Page 4 of 30




             Kathryn [Spooner] is under my care for treatment of
             Bipolar Affective Disorder Type 2. She predominantly
             suffers from depression, which zaps her energy, makes
             concentration and attention difficult, causes social
             isolation and impairs her sleep. She is cooperative with
             treatment, but her continuing depressive symptoms make
             her return to the workforce impossible at this time.

             She is motivated to return to the work world and I will
             continue to monitor her progress. Her prognosis is good.

(ECF No. 12-7, PageID.587.)

      Spooner also presented medical records from her primary care physician, a

specialist in physical medicine and rehabilitation that provided treatment to Spooner,

and a neurosurgeon (Dr. Mark Adams) with whom Spooner consulted regarding her

back pain. Spooner insists that these records show a continued deterioration in the

condition of her back – a deterioration that accelerated after her March 2017 car

accident – that resulted in Dr. Adams recommending surgery in May 2018. (See ECF

No. 12-8, PageID.810.) To the extent relevant to her objections, these medical

records will be discussed in more detail below.

                                          B

      The ALJ issued a written decision denying Spooner’s applications for benefits

on September 17, 2018. (See ALJ Decision, ECF No. 12-2, PageID.65-77.) The ALJ

first determined that Spooner suffered from the following severe impairments:

obesity, borderline personality disorder, bipolar disorder, post-traumatic stress

disorder, and degenerative cervical and lumbar disc disease. (See id., PageID.67.)
                                          4
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1001 Filed 03/29/21 Page 5 of 30




He then determined that Spooner did “not have an impairment or combination of

impairments that meets or medically listed impairments in 20 CFR Part 404, Subpart

P, Appendix 1.” (Id., PageID.67-69.) With respect to Spooner’s depression and

anxiety, the ALJ reached the following conclusions:

            The severalty of the claimant’s mental impairments,
            considered singly and in combination, do not meet or
            medically equal the criterial of listings 12.04, 12.08,
            and/or 12.5. In making this finding, I have considered
            whether the “paragraph B “criteria are satisfied. To satisfy
            the “paragraph B” criteria, the mental impairments must
            result in at least one extreme or two marked limitations in
            a broad area of functioning which are: understanding,
            remembering, or applying information; interacting with
            others; concentrating, persisting, or maintaining pace; or
            adapting or managing themselves. A marked limitation
            means functioning in this area independently,
            appropriately, effectively, and on a sustained basis is
            seriously limited. An extreme limitation is the inability to
            function independently, appropriate, or effectively, on a
            sustained basis.

            In understanding, remembering, or applying information,
            the claimant has a moderate limitation. Some of her IQ
            testing suggested limitations, though at homes not. (1F/2,
            11). The clamant also indicated that she has problems with
            her memory (1F, 13F). However, she is noted to have been
            an excellent student with no learning disabilities,
            intellectual disabilities, or cognitive disorders. (Ex. 1F).
            During the period at issue, all mental status exams
            describe at least average intellectual functioning and fund
            of knowledge with no notable memory deficits,
            distractibility, loss of concentration/focus, or cognitive
            difficulties. The claimant has demonstrated the ability to
            recount specific of her personal and medical history
            [d]ating back to childhood. She is the primary caregiver
            to her autistic son, which requires her to remember his
                                         5
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1002 Filed 03/29/21 Page 6 of 30




            treatment plan and keep track of his appointments, in
            addition to her own. Her therapy records note that she has
            been able to comprehend, learn and apply new strategies
            to deal with anxiety and stress, as well as to improve her
            interpersonal skills. She has also kept a diary for therapy
            and regularly completes homework assigned in group.

            In interacting with others, the claimant has a mild
            limitation. She admit[s] to anger issues and primarily
            reports difficulty getting along with family members.
            However, she is also noted to be an active and productive
            member of her group; she made at least one friend in group
            that she socializes with; [s]he reports having other friends;
            she can leave her home and function in public places and
            social contexts without significant difficulty; and she can
            drive a car, go shopping in stores, take herself and her son
            to their appoints and navigate errands without any reported
            problems. She continues to have some conflicts with her
            parents and ex-husband, but the record does not describe
            pervasive interpersonal issues affecting all areas of her
            life.

            With regard to concentrating, persisting, or maintaining
            pace, the claimant has a moderate limitation. While her
            mental status exams generally describe no specific or
            chronic deficits in this functional area, I have taken unto
            account the claimant’s reports of chronic pain, poor sleep
            and mood fluctuations (especially when under stress; and
            find[] that such factors could reasonably cause a moderate
            degree of interference in this functional area.

            As for adapting and managing oneself, the claimant has
            experienced no limitation. She lives independently and is
            raising her autistic son largely on her own. She does
            chores, shops, cooks meals, drives, and tends to her
            personal needs and those of her son, advocates for herself
            and for her son, and has pursued appropriate treatment
            fo[r] her medical and mental health conditions.
            Emotionally, she has shown better mood regulation with
            adherence to treatment and active participation in therapy,
                                         6
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1003 Filed 03/29/21 Page 7 of 30




             using the techniques learned there to improve her personal
             and interpersonal functioning.

             Because the claimant’s mental impairments do not cause
             at least two “marked” limitations or one “extreme”
             limitation, the “paragraph B” criteria are not satisfied.

(Id., PageID.68-69.)

      Next, the ALJ concluded that Spooner had the residual functional capacity

(“RFC”) to perform “light work” with certain restrictions. (Id., PageID.70.) These

restrictions included not “climb[ing] ladders, ropes or scaffolds” and being restricted

to performing “only simple routine tasks with no fast paced or production rate work.”

(Id.) In reaching this RFC, the ALJ considered Spooner’s testimony about her

conditions, the medical records from her treating physicians and a consulting

physician, and a letter from Spooner’s father regarding Spooner’s condition. With

respect to Dr. Lenhart’s May 2017 letter described above, in which Dr. Lenhart

concluded that Spooner was unable to work due to her depression and anxiety, the

ALJ explained that that opinion “lack[ed] persuasive weight”:

             As for the opinion evidence, the May 2017 medical source
             statement of treating physician Dr. Harold Lenhart, M.D.
             (Ex. 12F) lacks persuasive weight because there is no
             support in the objective medical records (even his own
             treatment notes) to support his opinion that “[Sanders]
             continuing depressive symptoms make her return to the
             work force impossible.” Dr. Lenhart does not explain why
             her symptoms would preclude all work activity, nor does
             he offer any specific functional limitations that relate to
             work-related mental activities. He states only that she has
             low energy, concentration is “difficult” and she is socially
                                          7
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1004 Filed 03/29/21 Page 8 of 30




             isolated. However, this does not translate into a finding of
             disability and his opinion that she cannot work “at this
             time” is conclusory on a matter that is reserved to the
             Commissioner. Moreover, he states that she is motivated
             to return to work and her prognosis is hood, which
             suggests that he may not even think her difficulties will
             persist for at least twelve continuous months. For these
             reasons, Dr. Lenhart’s statements are accorded little
             weight.

(Id., PageID.73.) The ALJ likewise did not find persuasive the May 2018 treatment

notes of Dr. Adams “wherein [Dr. Adams] described a loss of reflex and sensory

function that is no mentioned elsewhere in his records” and in which Dr. Adams

recommended that Spooner have back surgery. (Id.) The ALJ found that record to

be “so incongruent with the remainder of the medical record as to lack persuasive

weight.” (Id.) The Court discusses Dr. Adams’ treatment notes in further detail

below.

      After adopting the light-work RFC, the ALJ found that Spooner was “capable

of performing [her] past relevant work as a coffee shop counter attendant.” (Id.,

PageID.75.) He also determined that “there [were] other jobs existing in the national

economy that she [was] able to perform.” (Id., PageID.76.) He therefore concluded

that Spooner was “not disabled” and not entitled to benefits. (Id., PageID.77.)

      Spooner appealed the ALJ’s ruling to the Appeals Council, and that council

denied review. (See ECF No. 12-2, PageID.51-53.)




                                          8
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1005 Filed 03/29/21 Page 9 of 30




                                         C

      On November 15, 2019, Spooner filed this action seeking judicial review of

the administrative decision denying her applications for benefits. (See Compl., ECF

No. 1.) Spooner and the Commissioner then filed cross-motions for summary

judgment. (See Spooner Mot., ECF No. 19; Comm’r Mot., ECF No. 21.)

      In Spooner’s motion, she raised two primary arguments. First, she argued that

the ALJ’s determination that she could “perform gainful employment on a regular

and sustained basis” was “not supported by substantial evidence of record.”

(Spooner Mot., ECF No. 19, PageID.879.) More specifically, Spooner argued that

the ALJ’s conclusion that she could perform “light exertional work on a regular and

sustained basis” was erroneous given her need for back surgery. (Id., PageID.884.)

Second, Spooner asserted that the ALJ erred when he found that Spooner’s

depression “failed to meet or equal the criteria of Listing Impairment 12.04.” (Id.)

      The assigned Magistrate Judge issued a report and recommendation on the

parties’ cross-motions on February 19, 2021. (See R&R, ECF No. 23.)              The

Magistrate Judge recommended granting the Commissioner’s motion and denying

Spooner’s motion. (See id.) The Magistrate Judge concluded that the ALJ’s

“various findings” regarding Spooner’s back injury, and how that injury affected the

level of work Spooner could perform, “were permitted under the regulations.” (Id.,

PageID.941.)    Moreover, the Magistrate Judge determined that the ALJ had

                                          9
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1006 Filed 03/29/21 Page 10 of 30




 thoroughly reviewed Spooner’s medical records and “considered the consistency of

 the surgical recommendation.” (Id., PageID.940.)       The Magistrate Judge also

 rejected Spooner’s argument that the ALJ erred when he found that her depression

 did not meet or equal the listing criteria of Listed Impairment 12.04. (See id.,

 PageID.943.) The Magistrate Judge explained that this argument failed because

 Spooner had “not shown that her mental impairments me[t] or equal[ed] listing 12.04

 or that the ALJ erred in his review of [her] mental health treatment records, the

 mental health opinion evidence, or [Spooner’s] subjective statements.” (Id.,

 PageID.954.)

                                          II

       Spooner filed her objections to the R&R on March 8, 2021. (See Objections,

 ECF No. 24.) In all, Spooner raises 15 separate objections. (See id.) The Court will

 address each in turn below.

                                          A

       In Spooner’s first objection, she acknowledges that “[t]he Magistrate [Judge]

 correctly not[ed] that the Court must affirm the Commissioner’s decision if it is

 supported by substantial evidence and was made pursuant to proper legal standards.”

 (Id., PageID.958; internal quotation marks omitted.) She then concedes that the

 Magistrate Judge also “correctly define[d] substantial evidence as such relative

 evidence that a reasonable mind might accept as adequate to support a conclusion.”

                                         10
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1007 Filed 03/29/21 Page 11 of 30




 (Id.; internal quotation marks omitted). But she insists that the Magistrate Judge

 “fail[ed] to apply the reasonable mind test to the plethora of instances where he

 directly or indirectly [found] that there was ‘substantial evidence’ in circumstances

 that no reasonable mind would find that there were.” (Id.)

       Spooner’s objection includes no particularized showing of error by the

 Magistrate Judge. Indeed, rather than identifying specific portions of the R&R in

 which the Magistrate Judge erroneously found there to be substantial evidence in

 support of the ALJ’s conclusions, and explaining to the Court how and why the

 Magistrate Judge erred, Spooner instead cites to nearly twenty pages of the R&R

 and leaves it the Court to figure out what portions of those pages are relevant to her

 objection. (See id., citing R&R, ECF No. 23, PageID.936-955.) Where a party

 presents an objection that does “not specifically address how [a] report’s factual and

 legal recommendations [are] incorrect,” that objection is “waived.” Fields v. Lapeer

 71-A Dist. Court Clerk, 2 F. App’x 481, 482 (6th Cir. 2001). See also Miller v.

 Currie, 50 F.3d 373, 380 (6th Cir. 1995) (“[A] general objection to a magistrate’s

 report, which fails to specify the issues of contention, does not satisfy the

 requirement that an objection be filed”); Aldrich v. Bock, 327 F.Supp.2d 743, 747

 (E.D. Mich. 2004) (“An ‘objection’ that does nothing more than state a disagreement

 with a magistrate’s suggested resolution, or simply summarizes what has been

 presented before, is not an ‘objection’ as that term is used in this context”). Because

                                           11
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1008 Filed 03/29/21 Page 12 of 30




 this objection is tantamount to a general objection to the entirety of the Magistrate

 Judge’s R&R, this objection is OVERRULED.

                                           B

       Spooner argues in her second objection that “the Magistrate Judge err[ed by]

 applying a credibility standard that was rejected years prior to the hearing of the

 instant case.” (Obj., ECF No. 24, PageID.959.) But Spooner does not specifically

 identify or explain how the Magistrate Judge allegedly applied this improper

 standard. More importantly, Spooner does not even attempt to show how the

 purported misapplication of this standard made a difference in the Magistrate

 Judge’s assessment of her claims. Finally, as the Commissioner points out, the

 Magistrate Judge here did not use the word “credibility” when evaluating the ALJ’s

 conclusions. For all of these reasons, this objection is OVERRULED.

                                           C

       In Spooner’s third objection, she argues that when the Magistrate Judge

 “analyz[ed] the evidentiary bases of the ALJ’s denial decision,” the Magistrate Judge

 “ha[d] no objection to the ALJ’s frequent cherry-picking of the evidence and refusal

 to address all of the evidence, including the evidence that was factually, legally and

 logically contrary to his RFC.” (Obj., ECF No. 24, PageID.959-960.) But Spooner

 does not specifically identify any of the allegedly “cherry-pick[ed]” evidence on

 which she says the ALJ relied. Because Spooner has not identified for the Court any

                                          12
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1009 Filed 03/29/21 Page 13 of 30




 particular instances where the ALJ relied upon evidence that was “factually, legally,

 and logically contrary to his RFC,” Spooner has not provided the Court any basis to

 sustain this objection. This objection is therefore OVERRULED.

                                          D

       Next, in Spooner’s fourth objection, she argues that by refusing to disturb the

 ALJ’s denial of benefits, the Magistrate Jude “wholly ignore[d]” the “remedial

 underpinnings of the disability provisions of the Social Security Act.” (Id.,

 PageID.960.) This amounts to nothing more than a generalized objection to the

 entirety of the R&R. It is therefore not an appropriate objection. See, e.g., Howard

 v. Sec. of Health and Human Svs., 932 F.2d 505, 509 (6th Cir. 1991) (“A general

 objection to the entirety of the magistrate’s report has the same effects as would a

 failure to object”). This objection is therefore OVERRULED.

                                          E

       In Spooner’s fifth objection, she argues as follows:

              The Magistrate Judge (ECV No. 23, PageID 936)
              confuses Plaintiff’s argument that the circumstantial
              evidence supports Plaintiff’s testimony that her PCP, Gary
              Ng, MD, did not test her for gait and station, nor test her
              for motor deficits nor neurological compromise,
              notwithstanding his office notes to the contrary, because
              logically why would the PCP refer her to PT if he had, in
              fact, performed the stated examinations and found, in each
              and every case and on each and every date that the results
              were always negative’? In fact, Defendant conceded as
              much, noting, “While this may be true for some of the
              visits,” that on three of the visits “new findings were
                                          13
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1010 Filed 03/29/21 Page 14 of 30




              included in the treatment notes.” (ECF No. 21, PageID
              908, referring to ECF No. ECF 12-7, PageID 501,496 and
              ECF 12-8, PageID 658), where, in point of fact, no
              abnormalities were found in these Defendant cited records
              in terms of gait and station, motor and sensory functions.
              The Magistrate Judge enigmatically concludes from all
              this that, “Plaintiff’s remarks about repeating findings
              without re examination do not illustrate an inability to
              perform the exertional limitations of light work,” (ECF
              No. 23, PageID 937) thereby wholly missing the thrust of
              Plaintiff’s argument. It is not incumbent upon Plaintiff to
              prove her entire case by this one issue, as the Magistrate
              Judge argues, but rather this is just another piece of
              evidence, which when taken together, demonstrate the
              error of the ALJ’s findings, RFC and ultimately, his denial
              of Plaintiff’s application for benefits. Once the Defendant
              has essentially conceded the point, as here, it was
              reversible error for the Magistrate Judge to then rely on
              this same erroneous “evidence” to deny Plaintiff’s
              application.

 (Obj., ECF No. 24, PageID.960-961.)

       This objection is unclear and not reasonably understandable. It is overruled

 for that reason alone.

       To the extent that the Court can discern a particular argument in this objection,

 Spooner appears to assert that the Magistrate Judge misunderstood her argument

 about why the treatment notes from her primary care physician, Dr. Ng, did not

 undermine her subjective statements about how debilitating her back condition was.

 The Commissioner explained why this objection failed as follows:

              The Magistrate Judge understood the argument and his
              analysis was correct. (ECF No. 23, PageID.936). First, he
              explained that the ALJ appropriately considered those
                                          14
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1011 Filed 03/29/21 Page 15 of 30




              normal clinical findings when evaluating her subjective
              statements. (ECF No. 23, PageID.936) (citing 20 C.F.R. §
              404.1529(a) (in evaluating a claimant’s subjective
              allegations, an ALJ must consider “the extent to which
              [her] symptoms can reasonably be accepted as consistent
              with the objective medical evidence and other evidence.”).
              Second, the Magistrate Judge explained that, even if it is
              true that all of those normal clinical findings did not reflect
              actual examinations—although, the variation in the
              treatment notes suggests otherwise—Plaintiff still had not
              satisfied her burden of proof. (ECF No. 23, PageID.936–
              937) (citing Jordan v. Comm’r of Soc. Sec., 548 F.3d 417,
              423 (6th Cir. 2008) (“[t]he claimant . . . retains the burden
              of proving her lack of residual functional capacity.”)
              (citing Her v. Comm’r of Soc. Sec., 203 F.3d 388, 392 (6th
              Cir. 1999)). Because those treatment notes included no
              abnormal clinical findings (PageID.496, 501, 520, 647,
              651, 655, 658-659, 662, 666), the ALJ properly found that
              they were inconsistent with her allegations of disabling
              limitations. There was no error by the ALJ or the
              Magistrate Judge.

 (Resp. to Obj., ECF No. 25, PageID.982-983; internal footnotes omitted.) The Court

 agrees with the Commissioner’s reasoning and concludes that Spooner has not

 shown why she is entitled to relief on this objection. For all of these reasons, this

 objection is OVERRULED.

                                            F

       Next, in Spooner’ sixth objection, she objects to how the Magistrate Judge

 cited to the medical evidence in the record. (See Obj., ECF No. 24, PageID.961-

 962.) The Court has reviewed the R&R and concludes that the Magistrate Judge

 clearly reflected where the parties could find the medical evidence that he relied

                                            15
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1012 Filed 03/29/21 Page 16 of 30




 upon.     Spooner’s complaint that the Magistrate Judge’s citation format is

 “impossible to follow” is therefore meritless. (Id., PageID.961.) This objection is

 OVERRULED.

                                            G

         In Spooner’s seventh objection, she argues that the ALJ “fail[ed] to realize the

 sudden change in” Spooner’s back condition following a March 2017 car accident.

 (Id., PageID.962.) Spooner insists that her back condition deteriorated substantially

 following that accident, and she says that the ALJ ignored her medical records from

 the period following the accident:

               Taking this medical evidence contextually, as we must, it
               becomes apparent that Plaintiff’s spinal conditions
               underwent a significant change on 3/17/17 when she was
               seriously injured in a vehicular accident. Magistrate Judge
               Patti is justified in relying on medical evidence prior to
               that date in minimizing the extent and severity of her
               spinal condition prior to that date, but not in relying on
               such evidence for the period after March 17, 2017. In other
               words, all of the ALJ’s arguments that plaintiff’s spinal
               condition had significantly improved, predate 3/17/17 and
               are therefore valid only in analyzing whether Plaintiff was
               disabled prior to that period. None of these citations refer
               to the period subsequent to 3/17/17, after which all of the
               medical evidence was indicative of Plaintiff having
               sustained both a cervical and lumbrosacral disc herniation,
               as established by MRI and repeated clinical examinations,
               the results of which are completely consistent and
               supportive of Plaintiff’s testimony that she was physically
               wholly disabled from engaging in any regular and
               sustained employment, and did, in fact, require that she
               undergo a lumbosacral fusion, and likely cervical surgery
               once she had convalesced from her lower back surgery.
                                            16
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1013 Filed 03/29/21 Page 17 of 30




              The bottom line here is that the ALJ and the Magistrate
              Judge erred in arguing that evidence that predated the
              3/17/17 accident was relevant in establishing that she was
              disabled after the accident.

 (Id., PageID.964-965; emphasis added.)

       Spooner is wrong when she claims that “none” of the citations relied upon by

 the ALJ “refer to the period subsequent” to Spooner’s March 2017 car accident. For

 instance, the ALJ cited and relied upon several records from Mid Michigan Pain

 from April, June, and August 2017, all of which were created after her car accident.

 (See ALJ Decision, ECF No. 12-2, PageID.71, citing medical records at ECF No.

 12-8, PageID.624, 629, and 640.) And those records indicated that Spooner

 experienced a “significant decrease in the pain in [her] lower back” from epidural

 injections that was treated with at those appointments. (See, e.g., id., PageID.633.)

 Likewise, the ALJ cited Dr. Adams’ December 6, 2017, treatment notes, which

 again, reflected an evaluation that took place many months after Spooner’s car

 accident, in support of his conclusion that Spooner had, as of December 2017,

 “completely normal strength in both legs as well as both arms, negative straight leg

 raising, normal pules, and even gait, ability to heel and toe walk, no sacroiliac joint

 tenderness, and normal reflexes.” (ALJ Decision, ECF No. 12-2, PageID.71, citing

 medical records at ECF No. 12-8, PageID.768-771.) The ALJ also cited to MRI

 results from December 18, 2017, and electrodiagnostic studies performed in April

 2018. (See ALJ Decision, ECF No. 12-2, PageID.72.) Finally, the Magistrate Judge
                                           17
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1014 Filed 03/29/21 Page 18 of 30




 also cited to these same, post March-2017 medical records. (See, e.g., R&R, ECF

 No. 23, PageID.939.) Thus, because the premise of this objection – that the ALJ and

 the Magistrate Judge did not “refer to the period subsequent to 3/17/17” – is contrary

 to the record, this objection is OVERRULED.

                                          H

       Spooner’s eighth objection has two primary components. First, Spooner

 argues that “[t]he Magistrate Judge err[ed] in his dismissal of Dr. Adams 5/7/2018

 findings and conclusions, arguing that his clinical findings and surgical

 recommendation ‘occurred after Plaintiff’s December 31, 2017 [date last insured].’”

 (Obj., ECF No. 24, PageID.965, quoting R&R, ECF No. 23, PageID.939 n.3.) But

 Spooner has failed to show that the quoted portion of the R & R to which she objects

 was material to the Magistrate Judge’s analysis. Indeed, the quote that Spooner finds

 objectionable appeared in a footnote and was offered as one of three separate reasons

 that the Magistrate Judge found certain testimony by Spooner to be unsupported by

 the evidence in the record. (See R&R, ECF No. 23, PageID.939 n.3.)

       Second, Spooner also argues that the Magistrate Judge wrongly accepted the

 ALJ’s decision to discount Dr. Adams’ May 2018 treatment notes on the ground that

 they were “so incongruent with the remainder of the record as to lack persuasive

 weight.” (Obj., ECF No. 24, PageID.966, quoting ALJ Decision, ECF No. 12-2,

 PageID.73.) Spooner asks: “[i]ncongruent to what evidence?” She answers: “[t]he

                                          18
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1015 Filed 03/29/21 Page 19 of 30




 evidence prior to the 3/17/17 accident.” (Id.) This question and answer sequence

 echoes Spooner’s earlier argument that the ALJ erred by resting important parts of

 his decision on medical records that pre-dated her March 2017 car accident instead

 of medical records from after that accident. However, Spooner has failed to persuade

 the Court that the ALJ discounted Dr. Adams’ May 2018 notes on the sole basis that

 those notes conflicted with evidence from before Spooner’s March 2017 accident.

 As explained at length above, the ALJ cited several pieces of evidence that post-

 dated Spooner’s March 2017 accident, in support of his conclusion that she was not

 disabled. (See supra at Section II(G); see also ALJ Decision, ECF No. 12-2,

 PageID.71-72, citing medical records at ECF 12-8, PageID. 624, 629, 640, and 768-

 771.) There is thus no reason to believe that the ALJ considered only evidence that

 pre-dated her March 2017 accident when he decided to discount Dr. Adams’ May

 2018 notes. On the contrary, there is every reason to believe that he based that

 decision, in part, on evidence and records that post-dated the March 2017 crash –

 evidence that, in the Court’s view, could reasonably be regarded as inconsistent with

 any suggestion in Dr. Adams’ May 2018 note that Spooner was disabled.

       For all of these reasons, this objection is OVERRULED.1


 1
   Spooner also argues in this objection that Dr. Adams’ May 2018 treatment notes
 are relevant to whether she is entitled to benefits from “May 2018 through the
 present.” (Obj., ECF No. 24, PageID.966.) But this argument fails for two reasons.
 First, it again relies on Spooner’s argument that the ALJ did not consider any medical
 evidence after Spooner’s March 2017 car accident, and, for all of the reasons stated
                                           19
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1016 Filed 03/29/21 Page 20 of 30




                                           I

       In Spooner’s ninth objection, she again complains about the citation format

 used by the Magistrate Judge. For the reasons explained in Section II(F) above, this

 objection is OVERRULED.

                                           J

       Spooner’s tenth objection is as follows:

              Magistrate Judge Patti errs in accepting the ALJ’s
              ludicrous statement that Plaintiff’s “updated lumbar
              imaging studies did not reveal any progression of her
              degenerative disc disease...” (ECF No. 23, PageID 940).
              First, note that prior to 3/ 17 /17, Plaintiff had not
              undergone any cervical MRI and had complained of a
              history of chronic mild non-radiating neck pain on only
              one medical visit, that being a historical note of neck pain
              of 20-30 years duration that was not treated prior to nor
              subsequent to her 8/1 16 office visit with Dr. Ng, which
              was for lumbosacral pain, not cervical pain. (ECF No. 12-
              7, PagelD 527) Notably, Dr. Ng referred her for PT, not of
              her neck, but rather of her low back on 8/26/16 (ECF 12-
              7, PageID 528) So, clearly, given the backdrop of her post-
              MVA MRI which demonstrated the presence of disc
              herniation at C5-6 resulting in effacement of the thecal sac
              at that level (ECF No. 12-8, PageID 674, 772), the
              repeated clinical findings of cervical abnormalities by both
              Drs. Tolga and Adams after the 3/17/17 date, and the sharp
              increase in Plaintiffs symptomatology since that date, the
              progression of the degenerative disc disease was the
              sudden appearance of a C5-6 disc herniation that simply
              did not exist prior to 3/17/17.


 in text above, that is not true. Second, as the Commissioner points out, Spooner “has
 not shown that her condition satisfied the 12-month durational requirement”
 necessary to entitle her to benefits. (Resp. to Obj., ECF No. 25, PageID.986 n.3.)
                                             20
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1017 Filed 03/29/21 Page 21 of 30




              As with the cervical spine, there is no comparison MRI of
              the lower back. This is because prior to that date there were
              no complaints of a radicular component to her low back
              pain. Compare this with the clinical indications noted for
              the 4/20/17 lumbar MRI: “Bilateral leg weakness, low
              back pain since MVA March 17, 2017 radiates into
              bilateral hips down into legs.” For the ALJ, affirmed by
              the Magistrate Judge, reason that there was no progression
              in her underlying degenerative disc disease because there
              wasn’t any comparison imaging study, is illogical at best
              and disingenuous at worst. In any case, it constitutes
              another basis of reversible error.

 (Obj., ECF No. 24, PageID.967-968.)

       This objection is unclear and not reasonably understandable. It is overruled

 for that reason alone.

       To the extent that the Court can discern an argument from this objection,

 Spooner appears to object to ALJ’s statement that her “lumbar imaging studies did

 not reveal any progression of her degenerative disc disease.” (ALJ Decision, ECF

 No. 12-2, PageID.73.) But Spooner’s extensive reliance on previous cervical studies

 in the objection quoted above seems misplaced. As the Commissioner accurately

 points out, while Spooner objects to the ALJ’s treatment of her lumbar imaging

 studies, she does so by referencing previous cervical studies, which studied a

 different part of Spooner’s spine. (See Resp. to Obj., ECF No. 25, PageID.988.)

       Moreover, Spooner has not shown that the ALJ’s statement about lumbar

 imaging studies, even if erroneous, made a difference in the ALJ’s disability

 determination here. The ALJ made this statement in the context of explaining why
                                           21
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1018 Filed 03/29/21 Page 22 of 30




 Dr. Adams’ May 2018 treatment records “lack[ed] persuasive weight.” (ALJ

 Decision, ECF No. 12-2, PageID.73.) And as explained above, the ALJ discounted

 Dr. Adams’ May 2018 treatment records for several reasons, only one of which was

 the fact that her lumbar imaging studies did not reveal any progression of her

 degenerative disc disease. For instance, the ALJ pointed out that the Dr. Adams’

 description of Spooner in May 2018 could not be squared with his own, earlier

 examinations of her – including an examination from December 2017, nine months

 after her car accident. (See id.) The ALJ also explained that Dr. Adams wrote in

 May 2018 that while Spooner told him that “all modalities she tried in the past were

 ineffective” for treating her back pain, “[t]hat [was] not accurate[] according to both

 the physical therapy and injection progress notes” in the record. (Id.) Thus, even if

 the ALJ erroneously evaluated Spooner’s updated lumbar imaging studies when

 reviewing Dr. Adams’ May 2018 treatment notes, Spooner has not shown that it was

 reversible error for the ALJ to discount the weight of those notes because they were

 inconsistent with the remainder of the record. For all of these reasons, this objection

 is OVERRULED.

                                            K

       Next, in Spooner’s eleventh objection, she argues that she was “screwed

 regardless of what evidence she “produce[d].” (Obj., ECF No. 24, PageID.969.) She

 insists that “[i]t’s as if the facts don’t really matter, just the zone of choice and the

                                            22
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1019 Filed 03/29/21 Page 23 of 30




 issue of the RFC and disability being protected as within the sole judgment of the

 ALJ.” (Id.) Spooner’s colorful language notwithstanding, as explained above, such

 a generalized objection to the R&R is insufficient. Moreover, while Spooner argues

 in this objection that she has produced evidence that is supportive of her claimed

 disability – such as Dr. Adams’ May 2018 treatment notes – as also discussed above,

 the ALJ and Magistrate Judge both explained why those treatment records do not

 compel a finding of disability. And Spooner has not shown any reversible error in

 those determinations. Accordingly, this objection is OVERRULED.

                                           L

       In Spooner’s twelfth objection, she starts by noting that the Magistrate Judge

 correctly explained that “the ALJ is accorded a ‘zone of choice’ in his fact finding.”

 (Id., PageID.969.) But she argues that “a zone of choice is not a license to cherry

 pick the facts, nor is it permission to ignore the gist of a case.” (Id.) And Spooner

 insists that the ALJ’s rejection of her physical and mental impairments fell outside

 this “zone of choice.” (Id.) Moreover, Spooner asserts that “no reasonable mind

 could glean from the evidence of record for the period after 3/17/17 that [Spooner]

 could physically perform the restricted range of work that the ALJ memorialized in

 his RFC given her two herniated discs in need of surgical attention. Such a

 conclusion defines both logic and credulity and finds no support in the medical

 evidence of record for the period after 3/17/17.” (Id., PageID.971.)

                                          23
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1020 Filed 03/29/21 Page 24 of 30




       The Court overrules this objection for several reasons. First, it is a generalized

 objection to the R&R as a whole, and as such, and as described above, it is not an

 appropriate objection. Simply put, this objection does little more than disagree with

 the result reached by the ALJ and Magistrate Judge. Second, as also discussed

 above, contrary to Spooner’s argument, the ALJ and the Magistrate Judge both

 explained why the medical evidence – including the medical evidence that post-

 dated Spooner’s March 2017 car accident – supported a conclusion that she was not

 disabled. Finally, even if this Court would not have reached the same result if it was

 reviewing her claim for benefits in the first instance, Spooner has not shown that the

 ALJ and Magistrate Judge’s conclusions after their thorough review of the records

 constitutes reversible error.      For all of these reasons, this objection is

 OVERRULED.

                                           M

       In Spooner’s thirteenth objection, she asserts that the Magistrate Judge erred

 when he “accept[ed] the ALJ’s erroneous and unconvincing reasoning as to why

 ‘[t]he record does not support a finding of disability’” with respect to Spooner’s

 mental impairments. (Id., PageID.971.) And she insists that “[t]he ALJ utterly

 fail[ed] to explain just how on individual on multiple psychotropic medications with

 continuing suicidal ideation, anxiety, inability to control her anger or her emotions,

 given to emotional lability, would be expected to have the wherewithal of driving

                                           24
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1021 Filed 03/29/21 Page 25 of 30




 back and forth to work, and putting in eight hour shifts dealing with the public, her

 co-employees, her supervisors, and remaining on task throughout the workday,

 especially given her record of having repeatedly lost jobs in the past.” (Id.,

 PageID.972.)

       But the ALJ did explain why Spooner’s mental impairments did not render

 her disabled. For instance, the ALJ pointed out that Spooner “lives independently,

 cares for her autistic son, maintains her home and advocates effectively for herself.”

 (ALJ Decision, ECF No. 12-2, PageID.83.) And he explained Spooner suffered “no

 decline in memory, attention, cognition, or interpersonal functioning to warrant

 finding greater than moderate limitation overall. (Id.)      Finally, he found that

 Spooner’s individual and group therapy records showed that she had “learned” many

 coping skills that “she was able to employ despite facing numerous psychosocial

 stressors.” (Id., PageID.72.) The ALJ also explained why he discounted the May

 2017 opinion of Dr. Lenhart that Spooner was unable to work. (See id., PageID.73.)

 And while Spooner may disagree with the conclusions that the ALJ reached after

 reviewing these records, she has not persuasively explained how or why that review

 constitutes reversible error.     For all of these reasons, this objection is

 OVERRULED.




                                          25
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1022 Filed 03/29/21 Page 26 of 30




                                            N

       In Spooner’s fourteenth objection, she objects to the ALJ’s decision to assign

 “little weight” to the opinions of her treating psychiatrist Dr. Lenhart “while

 concomitantly assigning greater weight to the opinion of Dr. Garner, [the

 Commissioner’s] non-examining psychologist.” (Obj., ECF No. 24, PageID.972.)

 Spooner says that “[t]he fact that Dr. Lenhart is a Board Certified psychiatrist, and

 the only psychiatrist of record, that he has more than 40 years experience in the field

 of psychiatry, that he served as [Spooner’s] long-time treater, are all the more

 reasons to accord Dr. Lenhart’s findings and opinions greater weight than a non-

 examining psychologist employed by [the Commissioner].” (Id.)

       This objection is overruled. As explained above, the ALJ provides several

 reasons for discounting Dr. Lenhart’s May 2017 opinion that Spooner was unable to

 work. For example, the ALJ explained that “there [was] no support in the objective

 medial records (even his own treatment notes) to support his opinion that

 ‘[Spooner’s] continuing depressive symptoms make her return to the workforce

 impossible.’” (ALJ Decision, ECF No. 12-2, PageID.73.) The ALJ further wrote

 that Dr. Lenhart had “not explain[ed] why [Spooner’s] symptoms would preclude

 all work activity, nor [did] he offer any specific functional limitations that relate to

 work related mental activities.” (Id.) Finally, the ALJ pointed out that Dr. Lenhart

 “state[d] that [Spooner] is motivated to return to work and her prognosis is good,

                                           26
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1023 Filed 03/29/21 Page 27 of 30




 which suggest[ed] that [Dr. Lenhart] [did] not even think [Spooner’s] difficulties

 [would] persist for at least twelve continuous months.” (Id.) Spooner does not

 address any of these critiques of Dr. Lenhart’s opinions in her objections. And

 Spooner has not persuaded the Court that Dr. Lenhart’s qualifications and/or the

 length of his treating relationship with Spooner undermine the ALJ’s reasons for

 discounting Dr. Lenhart’s opinions. Likewise, while Spooner says that “[a]ll too

 often th[e] non-examining regulars [employed by the Commissioner] simply

 provide[] an illegitimate basis for an ALJ to deny benefits” (id., PageID.972-973),

 this generalized objection to the use of consulting physicians says absolutely nothing

 about Dr. Garner’s opinions in particular or the ALJ’s specific treatment of those

 opinions. Spooner simply has not provided any specific argument that focuses on

 the actual opinions provided by Dr. Lenhart and Dr. Garner. For all of these reasons,

 this objection is OVERRULED.

                                           O

       In Spooner’s final objection, she argues that the Magistrate Judge erred when

 he “conclude[d] that [she] ha[d] failed to carry her burden of proof in establishing

 that her depression, which the ALJ found constituted a severe impairment, met or

 equaled the criteria of Listed Impairment 12.04A and B.” (Id., PageID.973.) This

 objection is overruled.




                                          27
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1024 Filed 03/29/21 Page 28 of 30




       Listing 12.04 is titled “Depressive, bipolar, and related disorders.” It provides

 in relevant part:

              12.04 Depressive, bipolar and related disorders (see
              12.00B3), satisfied by A and B, or A and C:

              A. Medical documentation of the requirements of
              paragraph 1 or 2:

                     1. Depressive disorder, characterized by five or
                     more of the following:
                            a. Depressed mood;
                            b. Diminished interest in almost all activities;
                            c. Appetite disturbance with change in
                            weight;
                            d. Sleep disturbance;
                            e. Observable psychomotor agitation or
                            retardation;
                            f. Decreased energy;
                            g. Feelings of guilt or worthlessness;
                            h. Difficulty concentrating or thinking; or
                            i. Thoughts of death or suicide.
                     [….]
                     AND
              B. Extreme limitation of one, or marked limitation of two,
              of the following areas of mental functioning:

                     1. Understand, remember, or apply information.
                     2. Interact with others.
                     3. Concentrate, persist, or maintain pace.
                     4. Adapt or manage oneself.

 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.04 (internal citations omitted). In the ALJ’s

 decision, he focused on the “paragraph B criteria,” and, as quoted at length above,

 he concluded that she was not disabled under Listing 14.04 because she had not
                                           28
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1025 Filed 03/29/21 Page 29 of 30




 shown “at least one extreme or two marked limitations” from that subparagraph.

 (ALJ Decision, ECF No. 12-2, PageID.68.) However, in Spooner’s objection, she

 concentrates on the “depressive disorder” criteria listed under paragraph A1. For

 instance, she points out that the records of her treating therapist “are replete with

 [Spooner’s] confessions of feeling overwhelmed, having difficulty controlling her

 anger … [and] feelings of hopelessness” and that Dr. Lenhart’s “mental status

 examinations” show that she is “anxious,” “depressed,” “weeps at times,” “has

 passive longing for death with fleeting suicidal ideation,” and has an “intense” affect.

 (Obj., ECF No. 24, PageID.974-975.) But because the ALJ did not rule against

 Spooner based the criteria listed in paragraph A1, Spooner’s references to medical

 records relevant to that paragraph do not show that the ALJ erred.

       For all of these reasons, this objection is OVERRULED.

                                           III

       For all of the reasons explained above, Spooner’ Objections to the R&R (ECF

 No. 24) are OVERRULED, Spooner’s motion for summary judgment (ECF No. 19)

 is DENIED, and the Commissioner’s motion for summary judgment (ECF No. 21)

 is GRANTED.

       IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE
 Dated: March 29, 2021
                                           29
Case 4:19-cv-13379-MFL-APP ECF No. 26, PageID.1026 Filed 03/29/21 Page 30 of 30




        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on March 29, 2021, by electronic means and/or
 ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        30
